UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-6968


CRAIG JOHN PASICOV, a/k/a John Craig Pasicov,

                Petitioner – Appellee,

          v.

ERIC H. HOLDER, JR.; JANET NAPOLITANO; JOHN T. MORTON,

                Respondents - Appellants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Anthony J. Trenga,
District Judge. (1:11-cv-00487-AJT-IDD)


Submitted:   June 22, 2012                  Decided:   July 17, 2012


Before KEENAN, WYNN, and FLOYD, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Neil H. MacBride, United States Attorney, Dennis C. Barghaan,
Jr., Assistant United States Attorney, Alexandria, Virginia;
Tony West, Assistant Attorney General, Elizabeth J. Stevens,
Assistant Director, Gisela A. Westwater, OFFICE OF IMMIGRATION
LITIGATION, Washington, D.C., for Appellants. Joseph Peter
Drennan, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                  Craig John Pasicov, a native and citizen of Canada who

became a lawful permanent resident of the United States in 1977,

was convicted in 2009 of credit card theft, credit card forgery,

and credit card fraud.                  He was sentenced to two terms of ten

years’ imprisonment, and one term of five years’ imprisonment,

with    all       of   the   sentences     suspended.        In    2011,   Pasicov    was

arrested and served by immigration authorities with a Notice to

Appear charging him with removability as an aggravated felon and

for having been convicted of a crime of moral turpitude.

                  Pasicov sought bond in the immigration court, which

was denied on the ground that he is criminal alien subject to

mandatory         detention      pursuant       to   8    U.S.C.   § 1226(c)    (2006).

Pasicov appealed, and also filed a petition for a writ of habeas

corpus       in    the    district      court   requesting     a   bond    hearing,   and

contending that he is not subject to mandatory detention because

he     was    not        taken   into    custody     by    immigration      authorities

immediately upon his release from state criminal custody.                             The

district court granted the habeas petition in part and remanded

the case to the immigration court with instructions to conduct

an individualized bond hearing within ten days.                             Pursuant to

that hearing, Pasicov was granted bond and released, and his

removal proceedings remain pending.                       The Respondents appealed

the district court’s partial grant of habeas relief, contending

                                                2
that   mandatory        detention     under      § 1226(c)     applies      to   Pasicov

notwithstanding the fact that he was not taken into immigration

custody immediately upon his release from state custody.

           We have now squarely addressed this issue in Hosh v.

Lucero, __ F.3d __, No. 11-1763 (4th Cir. May 25, 2012), holding

that   aliens     who    are   not       immediately    detained      by    immigration

authorities upon their release from state custody are indeed

subject      to    mandatory          detention        pursuant       to      § 1226(c).

Accordingly,      we     vacate      the    district    court’s       order      granting

partial   habeas        relief      to     Pasicov     and     remand      for   further

proceedings consistent with our decision in Hosh.                           We dispense

with oral argument because the facts and legal contentions are

adequately      presented      in    the    materials        before   the     court   and

argument would not aid the decisional process.


                                                               VACATED AND REMANDED




                                             3